Citation Nr: 0008520	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ankle sprain.

2.  Entitlement to service connection for low back and neck 
disorders.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder of the joints characterized by popping and snapping. 

5.  Entitlement to an increased disability evaluation for 
temporomandibular joint syndrome, currently evaluated as 20 
percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
veteran served on active service from June 1980 to December 
1986. 

The Board notes that the April 1998 substantive appeal 
perfected the issue of entitlement to service connection for 
post traumatic stress disorder.  However, in a June 1999 
statement, the veteran indicated that she desired to withdraw 
this claim.  As such, the veteran's claim has been withdrawn.  
See 38 C.F.R. § 20.204 (1999).

In addition, as the Board finds that further development is 
necessary with respect to the issue of entitlement to an 
increased disability evaluation in excess of 20 percent for 
temporomandibular joint syndrome, that issue will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence that establishes a causal 
nexus between the veteran's current left ankle sprain and her 
active service. 

2.  There is no medical evidence that establishes a causal 
nexus between the veteran's current low back and neck 
disorders and her active service. 

3.  In a February 1991 Board decision, the veteran was denied 
service connection for a sinus disorder; this decision is 
final. 

4.  The evidence regarding the claim of service connection 
for a sinus disorder associated with the claims folder since 
the February 1991 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

5.  In a March 1988 rating decision, the veteran was denied 
service connection for a disorder of the joints characterized 
by popping and snapping; this decision is final. 

6.  The evidence regarding the claim of service connection 
for a disorder of the joints characterized by popping and 
snapping associated with the claims folder since the March 
1988 rating decision, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

7.  There is no medical evidence that establishes a causal 
nexus between the veteran's current joint disorder and her 
active service.

8.  The veteran's claim of service connection for a disorder 
of the joints characterized by popping and snapping is not 
well grounded. 





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
ankle sprain is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claims of entitlement to service connection for low 
back and neck disorders are not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

3.  The February 1991 Board decision is final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

4.  The appellant has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a sinus disorder, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156(a) (1999).

5.  The March 1988 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

6.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
disorder of the joints characterized by popping and snapping, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

7.  The claim of entitlement to service connection for a 
disorder of the joints characterized by popping and snapping 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be allowed on a presumptive basis 
for certain diseases, such as arthritis, if they become 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

Furthermore, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court made clear that service connection may be granted when 
it is shown that the claimed disorder has been aggravated by 
a service-connected disability.  In such cases, according to 
the Court, a basis exists upon which to predicate a grant of 
entitlement to service connection on a secondary basis.  
Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991), and 38 
C.F.R. § 3.310(a) (1999), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation. 38 C.F.R. § 3.322 (1999).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims of service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

A.  Left Ankle Sprain.

The veteran's service medical records contain August 1982 
notations indicating she complained of left ankle pain.  
However, upon examination including x-ray examination, she 
was found to have a full range of motion and her x-rays were 
negative for ankle joint abnormalities.  Her diagnosis was 
ligamentous strain. 

In addition, the post-service medical evidence includes 
medical records from the Group Health, Inc., dated from 
August 1991 to December 1994 which contain October 1993 
notations showing she was seen after a left ankle injury.  
Upon examination, she did not present gross deformity of the 
left ankle, but had a little bit of edema medially and 
laterally.  However, she was not tender to palpation, did not 
have ankle instability, and was able to move her ankle 
passively and against resistance.  Her diagnosis was old 
ankle injury, healing.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that she 
currently suffers from a left ankle disorder which is related 
to the symptomatology she presented during her service, which 
is proximately due to or the result of a service-connected 
disability, or which is otherwise related to her period of 
service.  Specifically, in this case the veteran has failed 
to satisfy an essential element necessary to well ground her 
claim, which is the existence of a nexus between the current 
claimed left ankle sprain and her period of service.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Furthermore, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because she has not 
established, via competent medical evidence, a continuity of 
symptomatology since her discharge from service to the 1993 
ankle injury, as well as that her present left ankle disorder 
is related to her in-service left ankle symptomatology.  See 
Clyburn v. West, 12 Vet. App. 296 (1999) (distinguishing the 
factual circumstances in Falzone v. Brown, 8 Vet. App. 398 
(1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)); see 
also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
Moreover, the evidence of record does not show the veteran 
developed arthritis in her left ankle within a one year 
period of her discharge from service, and thus, entitlement 
to service connection on a presumptive basis has not been 
established.  See 38 C.F.R. §§ 3.307, 3.309 (1999).

In the absence of competent medical evidence to support the 
claim of service connection for left ankle sprain, the Board 
can only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded, and the claim 
will be denied on that basis.  See 38 U.S.C.A. § 5107(a).

B.  Low Back and Neck Disorders.

The veteran's service medical records are negative for any 
low back and/or neck abnormalities upon entrance into the 
service.  However, the service records also contain various 
notations dated in 1982, 1983 and 1986 showing she complained 
of and was treated for upper, mid and low back pain.

As to the post-service medical evidence, medical records from 
the St. Vincent Medical Center dated from January 1987 to 
August 1987, and a January 1988 VA examination report note 
the veteran complained of back and neck pain.  However, upon 
examination, she did not present evidence, including x-ray 
evidence, of lumbar or cervical spine abnormalities.  

Nevertheless, letters and other documents from the U.S. 
Postal Service dated in the late 1980s show she was found 
medically unsuitable for employment giver her history of 
shoulder problems and low back pain limitations/restrictions 
of no heavy lifting (over 44 pounds) with the right arm.  In 
addition, records from Ruben Smith, M.D., dated from 1986 to 
1988, and medical records from the Jacksonville Neurological 
Clinic dated from January 1987 to July 1989 reveal she 
complained of back and neck pain which reportedly began in 
1986 following an injury to the head.  Her diagnoses included 
low back strain, and diffuse chronic pain of the jaw, head, 
back and limbs.

Furthermore, October 1989 notations from the Naval Hospital 
show she was ordered not to lift, push, or pull items 
weighting over 25 pounds.  She was also not allowed to kneel, 
bend excessively, or be in a static position for extended 
periods of time (more than 7 hours).  And, a March 1990 VA 
examination report notes she indicated that within months of 
an in-service injury to the head, she began having nuchal 
muscular tightness or spasms with emotional tension.  Upon 
examination, she had tenderness over the upper cervical 
vertebrae and right nuchal musculature, and right shoulder 
pain with head tilt to the left, although she had normal 
range of motion of the cervical spine.

Records from the Group Health, Inc., dated from August 1991 
to December 1994 describe the treatment the veteran received 
for various health problems, including back and neck pain.  
Specifically, September 1994 notations show she was diagnosed 
with chronic low back pain.  Furthermore, records from the 
Cleveland VA Medical Center, Brecksville and Wade Park 
Divisions, dated from 1996 to 1998 describe the treatment she 
received for various health problems, including chronic 
shoulders, low back and neck pain; and contain September and 
October 1996 Magnetic Resonance Imaging (MRI) reports 
revealing she had central disc herniation at C6-7 with 
minimal deformity of cervical cord but no cord compression, 
and disc herniation at L4-5 with some narrowing of the 
intervertebral foramina and degeneration. 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that she 
currently suffers from low back and neck disorders which are 
related to her in-service symptomatology, which are 
proximately due to or the result of a service-connected 
disability, or which are otherwise related to her period of 
service.  Specifically, in this case the veteran has failed 
to satisfy an essential element necessary to well ground her 
claims, which is the existence of a nexus between the current 
claimed low back and neck disorder, and her period of 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Furthermore, the Board acknowledges that the evidence shows 
the veteran was treated for back and neck pain during her 
service, as well as that she has continued to have problems 
with her low back and neck since her discharge from service 
to the present day.  See 38 C.F.R. § 3.303(b) (1999).  
However, the veteran has not met the requirement of 38 C.F.R. 
§ 3.303(b) because she has not established, via competent 
medical evidence, that her present low back and neck 
disorders are related to her in-service symptomatology.  See 
Clyburn v. West, 12 Vet. App. 296 (1999) (distinguishing the 
factual circumstances in Falzone v. Brown, 8 Vet. App. 398 
(1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)); see 
also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
Moreover, the evidence of record does not show she developed 
arthritis/degenerative changes in the low back and/or neck 
within a one year period of her discharge from service, and 
thus, entitlement to service connection on a presumptive 
basis has not been established.  See 38 C.F.R. §§ 3.307, 
3.309 (1999).

In the absence of competent medical evidence to support the 
claims of service connection for low back and neck disorders, 
the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that her claims are well grounded, 
and the claims will be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).

C.  Conclusion.

In arriving at this conclusion, the Board has taken into 
consideration the various statements submitted by the veteran 
and her representative tending to link her current left ankle 
sprain and her low back and neck disorders to her service, 
including to an in-service injury to the head.  While the 
Board acknowledges the sincerity of these statements, the 
Board notes that neither the veteran nor her representative, 
as lay persons, are qualified to offer a medical opinion 
regarding the etiology of the claimed disorders and/or 
qualified to fulfill the nexus requirement.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally See Clyburn 
v. West, 12 Vet. App. 296 (1999). 

Moreover, as the veteran has failed to meet her initial 
burden of submitting evidence which would well ground her 
claims of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claims.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  The Board is not aware of any 
circumstances in these matters which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claims on appeal "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims of service connection, and the reasons for which her 
claims failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 

II.  Whether New and Material Evidence Has Been Submitted to
Reopen the Claims of Entitlement to Service Connection.

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
a notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision in the absence of new 
and material evidence or clear and unmistakable error.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a) (1999).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of a claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether a claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

A.  A Sinus Disorder.

In a March 1988 rating decision, the RO denied the veteran 
service connection for sinusitis on the grounds that such 
disorder was not found upon examination.  Subsequently, in a 
February 1991 Board decision, the Board once again denied the 
veteran service connection for a sinus disorder on the 
grounds she had not established she suffered from a sinus 
disorder of service origin.  At present, as the veteran has 
attempted to reopen her claim of service connection, her case 
is before the Board for appellate review.  However, because 
the February 1991 Board decision is deemed to be a final 
disallowance, the appellant's claim may only be reopened if 
new and material evidence is submitted.  See 38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 3.156(a). 

In this case, since the February 1991 final adjudication, the 
additional evidence in the file which is related to this 
issue includes medical records from the Group Health, Inc., 
dated from August 1991 to December 1994, which contain June 
1993 notations showing the veteran was treated for bilateral 
otitis media and sinusitis.

After a review of the additional evidence submitted 
subsequent to the February 1991 Board decision, the Board 
finds that the veteran has not submitted new and material 
evidence which would allow a reopening of her claim.  The 
additional evidence submitted essentially continues to lack 
evidence that the veteran's current sinus disorder is related 
to her service.

As noted in Hodge, "the ability of the Board to render a 
fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Given the above discussion, the 
Board finds that the evidence submitted since the last prior 
final decision in February 1991 does not satisfy this 
requirement.  

As such, the Board finds that the additional evidence 
submitted, when considered alone or in conjunction with all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim. And, as the evidence submitted is not "new 
and material" as contemplated by law, this evidence does not 
provide a basis to reopen the veteran's claim of service 
connection for a sinus disorder.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

B.  A Disorder of the Joints Characterized by Popping and 
Snapping.

In this case, in a March 1988 rating decision, the veteran 
was denied service connection for popping and snapping joints 
on the grounds that no pathology was shown at that time.  The 
veteran was provided notice of this determination by VA 
letter dated May 1988.  However, the veteran did not timely 
appeal the March 1988 rating decision.  As such, the March 
1988 rating decision is final as outlined in 38 U.S.C.A. § 
7105 (West 1991), and consequently, the veteran's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).

In this case, since the March 1988 final adjudication, the 
additional evidence in the file which is related to this 
issue includes medical records from the Group Health, Inc., 
dated from August 1991 to December 1994, which contain 
January 1994 notations showing the veteran was having 
problems with her joints and back, and was diagnosed with 
probable seronegative arthritis and questionable 
fibromyalgia.  In addition, medical records from the 
Cleveland VA Medical Center dated from 1996 to 1998 contain 
September 1997 medical notations indicating she had back and 
neck pain and muscle spasms with fibromyalgia. 

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
veteran's claim.  As noted above, the veteran was initially 
denied service connection for popping and snapping of the 
joints in March 1988 on the basis that no pathology was found 
at that time.  However, at present, the Board finds the 
additional medical evidence since the March 1988 denial shows 
her diagnoses included probable seronegative arthritis and 
questionable fibromyalgia.  As noted in Hodge, "the ability 
of the Board to render a fair, or apparently fair, decision 
may depend on the veteran's ability to ensure the Board has 
all potentially relevant evidence before it," and the Federal 
Circuit stated further, that some new evidence may 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Hodge, 155 F.3d at 1363.  Therefore, 
the Board finds that the evidence submitted since the last 
prior final decision in March 1988 satisfies this 
requirement.  

Based on the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim in that such evidence was not previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  Thus, this evidence is 
"new and material" as contemplated by law, and provides a 
basis to reopen the veteran's claim of service connection for 
a disorder of the joints characterized by popping and 
snapping.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Having reopened the veteran's claim of service connection, 
the Board turns to the "well grounded" analysis required by 
Winters, Elkins and Hodge.  And, upon a de novo review of the 
veteran's claim, the Board finds that the veteran's service 
medical records are negative for any complaints of or 
treatment for popping and/or snapping of the joints.  
Furthermore, the Board notes the service medical records are 
negative for a diagnosis of a joint disorder.  No additional 
post-service evidence, other than the evidence already 
discussed, is of record.

As such, the Board finds that the present record does not 
provide sufficient evidence to establish a claim that is 
plausible or capable of substantiation.  Specifically, the 
present record does not include medical evidence showing that 
the veteran's diagnoses of probable seronegative arthritis 
and questionable fibromyalgia are related to her active 
service.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground her claim, which 
is the existence of a nexus between the currently claimed 
disorder(s) and her period of service.  A well-grounded claim 
must be supported by evidence, not merely allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
addition, as the first indication that the veteran's 
diagnoses included probable seronegative arthritis and 
questionable fibromyalgia dates back to 1994, which is more 
than five years after her discharge from service, she has 
failed to show a continuity of symptomatology.  As well, she 
has not provided medical evidence of a nexus between the 
currently claimed disorder(s) and her military service.  See 
Savage, supra; Clyburn, supra.  And, given the gap between 
the veteran's discharge from the service and her diagnosis of 
probable seronegative arthritis, she has failed to establish 
service connection for this disorder on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309. 

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a disorder of the joints 
characterized by popping and snapping, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded, and thus, the 
claim must be denied.  38 U.S.C.A. § 5107 (West 1991).

In arriving at this conclusion, the Board took into 
consideration the various statements from the veteran and her 
representative tending to link the claimed disorder and her 
period of service.  However, as noted above, where, as in 
this case, the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  And, the record does not reflect that the veteran or 
her representative possess such medical training and 
expertise.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

As a final consideration, the Board notes that as the veteran 
has failed to meet her initial burden of submitting evidence 
which would well ground her claim of service connection for a 
disorder of the joints characterized by popping and snapping, 
the VA is under no duty to assist the veteran in developing 
the facts pertinent to the claim.  See Epps v. Gober, 126 F. 
3d 1464, 1468 (1997).  Giving the benefit of the doubt to a 
claimant does not relieve the claimant of carrying the burden 
of establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra. The 
Board is not aware of any circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which her 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for left ankle sprain is denied.

Evidence of well-grounded claims not having been submitted, 
service connection for low back and neck disorders is denied.

New and material evidence has not been submitted to reopen 
the claim of service connection for a sinus disorder, and the 
benefit sought on appeal is denied.

New and material evidence having been submitted, the claim 
for service connection for a disorder of the joints 
characterized by popping and snapping is reopened; the appeal 
is granted to this extent only.

Evidence of a well-grounded claim not having been submitted, 
service connection for a disorder of the joints characterized 
by popping and snapping is denied.


REMAND

As a preliminary issue, the Board finds that the veteran's 
claim for an increased rating for temporomandibular joint 
syndrome is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). That is, the Board finds that the veteran has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  Once the claimant has 
established he or she has a well grounded claim, section 
5107(a) of the U.S. Code requires the VA to assist a claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Epps v. Gober, 126 F. 3d 1464 (1997). 

In this case, in a November 1989 Hearing Officer's decision, 
the veteran was awarded service connection for 
temporomandibular joint syndrome, and was assigned a 
noncompensable disability evaluation under Diagnostic Code 
9905, effective December 1986.  Subsequently, in a February 
1999 rating decision, such award was increased to a 20 
percent evaluation, effective November 1998.  At present, she 
is seeking an increased disability evaluation in excess of 20 
percent.

With respect to the evidence of record, the Board notes that 
the veteran's last VA examination in November 1998 revealed 
she is unable to talk, chew or yawn without increased 
discomfort in the joints.  She has a maximum opening of 22 
millimeters with a deviation to the left upon opening, and 
has right and left lateral excursions of 7 millimeters.  She 
also has right and left medial pterygoid discomfort, and 
right clicking at about 10 millimeters of opening.  
Furthermore, she is missing teeth number 1, 7, 15, 16, 17, 
30, 30, 31 and 32, number 31 and 32 having been replaced by a 
partial.  Also, further studies showed she has about 20 
percent bone loss in the maxillary right molar area of number 
2 , 3, 31 and 32; and has fairly large restorations on the 
molars at number 2 and 3. 

As noted above, the veteran's temporomandibular joint 
syndrome is currently evaluated as 20 percent disabling under 
Diagnostic Code 9905, which evaluates limitation of 
temporomadibular articulation.  However, as per the November 
1998 VA examination, the veteran also suffers from loss of 
teeth and bone loss in the maxilla.  However, it is not clear 
from this examination whether the veteran's bone loss in the 
maxilla is related to her service connected temporomandibular 
joint syndrome, as well as whether the veteran's loss of 
teeth is due to her bone loss in the maxilla.  Furthermore, 
it is not apparent whether the veteran's loss of masticatory 
surface can be restored by suitable prosthesis.

As the veteran's last VA examination performed in November 
1998 fails to contain sufficient information which would 
allow the Board to make a determination as to the current 
level of severity of the veteran's service-connected 
temporomandibular joint syndrome, the Board finds the veteran 
should be afforded an additional VA examination in order to 
better determine the severity of her service-connected 
disability.  See 38 U.S.C.A. § 5107(a) (West 1991), Epps v. 
Gober, 126 F. 3d 1464 (1997), 

In this regard, under Diagnostic Code 9905, a 10 percent 
rating requires limitation of the range of lateral excursion 
from 0 to 4 millimeters or of limitation of the range of 
inter-incisal motion from 31 to 40 millimeters.  A 20 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 21 to 30 millimeters.  A 30 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 11 to 20 millimeters.  And, a 40 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 0 to 10 millimeters.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1999).

Under Diagnostic Code 9913, loss of teeth due to loss of 
substance of the body of the maxilla or mandible, without 
loss of continuity will only be compensable if the bone loss 
is through trauma or disease such as osteomyelitis, and not 
to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, note 
(1999).  The above described loss of teeth warrants a 
noncompensable evaluation where the loss of masticatory 
surface can be restored by suitable prosthesis.  Where the 
loss of masticatory surface cannot be restored by suitable 
prosthesis, a 10 percent evaluation is authorized when all 
upper and lower teeth on one side are missing, all lower 
anterior teeth are missing, or all upper anterior teeth are 
missing.  A 20 percent evaluation is authorized when all 
upper and lower anterior teeth are missing, or all upper and 
lower posterior teeth are missing.  A 30 percent evaluation 
is allowed when there is a loss of all lower or upper teeth.  
And, a 40 percent evaluation is allowed when there is a loss 
of all teeth.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 
(1999).

Under Diagnostic Code 9915, loss of half or less of the 
maxilla when less than 25 percent warrants a noncompensable 
rating if replaceable by a prosthesis, and a 20 percent 
rating when not so replaceable. When there is a loss of 25 to 
50 percent which is replaceable by a prosthesis, a 30 percent 
rating is warranted, and when not so replaceable, a 40 
percent rating is warranted.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9915 (1999).

And, under Diagnostic Code 9916, malunion or nonunion of the 
maxilla with slight displacement warrants a noncompensable 
rating. When manifested by moderate displacement, a 10 
percent rating is warranted.  And, when manifested by severe 
displacement, a 30 percent rating is warranted.  See 38 
C.F.R. § 4.150, Diagnostic Code 9916 (1999).

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to ascertain the nature and 
severity of her service-connected 
temporomandibular joint syndrome.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  All 
clinical manifestations of the service-
connected disability should be noted in 
detail.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's bone 
loss in the maxilla is secondary to her 
service-connected temporomandibular 
joint, as well as to whether it is at 
least as likely as not that her loss of 
teeth is due to her bone loss in the 
maxilla.  Furthermore, the examiner 
should provide an opinion as to whether 
is it at least as likely as not that the 
veteran's loss of masticatory surface 
can be restored by suitable prosthesis.  
The examiner should quantify the degree 
of the veteran's impairment in terms of 
the criteria in Diagnostic Codes 9905, 
9913, 9915 and 9916.  And, since it is 
important that each disability be viewed 
in relation to its history, as per 38 
C.F.R. § 4.1 (1999), a copy of this 
REMAND, and copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  When the development requested above 
has been completed, the case should 
again be reviewed by the RO on the basis 
of the additional evidence.  If the 
decision is adverse to the veteran, she 
and her representative should be 
furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.








The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  She has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until she is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

- 22 -



- 1 -


